Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/684,433 and Amendment filed on 08/24/2021. Claims 1-4 and 10 have been amended. Claim 11 has been canceled. Claims 1-10 and 12-14 remain pending in the application.
2.  Objection of the specification has been withdrawn based on Applicant’s amendment.
3. By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-6, 8-10 and 12-14 are rejected under 35 U.S.C. 103 as unpatentable by Hermann (U.S. Pub. No.: 20140091748).  
5.  As to claim 1 Hermann discloses a system of managing battery for a vehicle (¶¶ 14; 71; Fig.1), the system comprising:
a first battery (a primary energy pack 10 - ¶¶ 71-73;Fig.1);
a second battery (a boost pack 12 - ¶¶ 71-73; Fig.1);
a first battery temperature management unit that is configured to maintain a temperature of the first battery within a predetermined temperature range (a first/master separate battery management system (BMS) 14’) (first battery temperature management unit) that ensures that the primary energy pack 10 (first battery) operates within a defined temperature window (within a predetermined temperature range) chosen to provide safe and efficient operation of the elevated temperature batteries of the primary energy pack 10; separate BMSs 14 are provided for the each the primary energy pack 10 (first battery) and the boost pack 12 (second battery) - ¶¶ 74-75; 80; Fig.1); and
a battery charge unit that is configured to charge the second battery (to ensure that the boost pack 12 (second battery) has sufficient energy for the next cold start, the primary energy pack 10 (first battery) may charge it through a DC couple 18 (battery charge unit); the power capability of the DC couple 18 (battery charge unit) should be sufficient to recharge the boost pack 12 (second battery) in a range of about 20-120 minutes - ¶¶ 80-81 Fig.1);
a first measuring unit that is configured to measure a state of the second battery (the second/slave separate battery management system (BMS) 14’’ uses a first processor (first measuring unit) to execute an algorithm/instructions for determining/measuring the boost pack 12 (second battery) state of charge (SOC) based on measured the battery voltage and a known discharge curve for a battery that is used to translate the battery's open circuit voltage readings into SOC values - ¶¶ 57; 73-74; Fig.1);
a second measuring unit that is configured to measure a state of the first battery (the first/master separate battery management system (BMS) 14’ uses a second processor (second measuring unit) to execute an algorithm/instructions for determining/measuring the primary energy pack 10 (first battery) state of charge (SOC) based on measured the battery voltage and a known discharge curve for a battery that is used to translate the battery's open circuit voltage readings into SOC values - ¶¶ 57; 68-69; 73-74; 86; Fig.1);
a controller that is configured to make the second battery be charged upon
determining that the state of the second battery measured by the first measuring unit satisfies a predetermined charge condition (in the case where the boost pack 12 (second battery) state of charge is below the desired threshold, and an external charger is not deployed to charge the boost pack 12 (second battery), the vehicle’s system uses a battery management system BMS 14 (controller), comprising BMSs 14’ primary energy pack 10 (first battery) is used to charge the boost pack 12 (second battery) - ¶¶ 81-82; 97-99; 101; Figs.1-2), and that is configured to make a temperature of the first battery enter a first predetermined temperature range upon determining that the temperature of the first battery measured by the second measuring unit is out of the first predetermined temperature range (the boost pack 12 (second battery) power the vehicle from a cold start and heat the batteries of the primary energy pack 10 (first battery) to a temperature at which the batteries operate effectively, for example from 25º C to 80º C - ¶¶ 12; 65; 73; 77; 86; Figs.1-3);
	wherein the controller is for comparing the state of the second battery measured by the first measuring unit with a predetermined value, and charges the second battery through the battery charge unit when the state of the second battery is equal to or less than the predetermined value (at 204 the system/ battery management system BMS 14 (controller) detects whether the boost pack 12 (second battery) of charge (SOC) is below a threshold value, if the charge in the boost pack 12 (second battery) is sufficiently low either an external charger or the primary energy pack 10 (first battery) is used to charge the boost pack 12 (second battery) until the boost pack reaches a safe SOC - ¶¶ 81-82; 97-100; Figs.1-2).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.

- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Hermann does not explicitly describe that the controller includes a first battery management unit for comparing the state of the second battery measured by the first measuring unit with a predetermined value. However, Hermann in ¶¶ [0074], [0080], [0091], [0096], [0099] - [0101] describes that system’s feedback control administered by the BMS 14/controller, containing the necessary logic (processor and instructions for example) and electrical interfaces to sensors, switches, etc., is implemented to detect whether the state of charge (SOC) of the second battery (boost pack 12) is below a threshold value. It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Hermann’s invention by providing the controller/processor that includes the first battery management unit for comparing the state of the second battery measured by the first measuring unit with a predetermined value for charging the second battery until it reaches a safe SOC, thereby supporting long second battery life (¶ [0075]).
6. Claim 10 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
7.  As to claims 2-6, 8-9 and 12-14 Hermann recites:
Claims 2, 12 The system/method, wherein a second battery management unit that compares the temperature of the first battery measured by the second measuring unit with a second predetermined temperature range, and makes the temperature of the first battery enter the second predetermined temperature range through the first battery temperature management unit when the temperature of the first battery is out of the second predetermined temperature range (¶¶ 12; 57; 65; 68-69; 73-74; 77; 86; Figs.1-3);
Claim 3 The system, wherein the first battery management unit is configured to heat the first battery upon determining the measured temperature of the first battery is equal to or less than the second predetermined temperature range (¶¶ 12; 57; 65; 68-69; 73-74; 77; 86; Figs.1-3);
Claim 4 The system, wherein the controller is configured to wake up the second measuring unit to measure the state of the first battery before the second battery management unit charges the second battery (¶¶ 98-101);
Claims 5, 13-14 The system/method, wherein the state of the second battery includes at least one of voltage and a State of charge (SOC) value of the second battery, and wherein the state of the first battery includes at least one of temperature, a State of Charge (SOC), and discharge output of the first battery (¶¶ 12; 65; 57; 73-74; 73; 77; 86; 98-101; Figs.1-3);
Claim 6 The system further includes an electric device cooler that cools electric devices of the vehicle, and a connector that connects the electric device cooler and the first battery temperature management unit to each other (¶¶ 83-84; 86-88; 145; 149-150);
Claim 8 The system, wherein the electric device cooler includes the electric devices; a heat exchanger that cools cooling water flowing into the electric device cooler; a first pump that circulates cooling water in the electric device cooler; a reservoir tank which is injected with and stores cooling water; and an electric device cooling pipe that connects the heat exchanger, the first pump, and the reservoir tank, and through which the cooling water flows (¶¶ 83-84; 86-88; 145; 149-150; Figs.1, 5A);
Claim 9 The system, wherein the first battery temperature management
unit includes: a second pump that supplies the cooling water injected in the reservoir tank to the first battery temperature management unit; a first battery pipe that connects the second pump and the first battery to each other, and through which the cooling water flows; a cooling water heater that heats the cooling water in the first battery pipe; and a chiller that cools the cooling water in the first battery pipe (¶¶ 83-84; 86-88; 145; 149-150; Figs.1, 5A).
8.  Claim 7 is rejected under 35 U.S.C. 103 as unpatentable by Hermann in view of Enomoto et al. (U.S. Patent 9,561,704).  
With respect to claim 7 Hermann does not explicitly describe the cooling system, wherein the electric devices include an inverter and a motor.
As to claim 7 Enomoto in combination with Hermann discloses the cooling system, wherein the electric devices include an inverter and a motor (Abstract; col.1, ll.30-31; col.2, ll.14-27; col.5, ll.38-67; col.6, ll.1-56; col.9, ll.8-60; col.34, ll.52-67; col.35, ll.1-19; col.39, ll.62-67; Figs.1, 3-4).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Enomoto’s teaching regarding the cooling system, wherein the electric devices include an inverter and a motor to modify Hermann’s invention by providing a thermal management system for the vehicle that can switch and circulate the heat transfer media for the two systems among the more 

REMARKS
9.  Mostly Applicant argues that amended claims  overcome rejection under 35 U.S.C. 102(a)(1).
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
10.  Applicant's arguments filed on 08/24/2021 have been fully considered, but they are not persuasive with regard to rejections of claims 1-10 and 12-14, as set forth above in the instant Office Action.
11. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851